The Honorable Susan Schulte State Representative 18 Sunbeam Circle Cabot, AR 72023
Dear Representative Schulte:
I am writing in response to your request for an opinion on the following matter:
  I have been asked by Justice of the Peace, Larry Odom to refer a question for your opinion on Arkansas Code 14-14-904 that states:
  "The justice[s] of the peace elected in each county shall assemble and organize as a county quorum court body on the first Monday, except on holidays, after the beginning of the justices['] term in office."
  Does this reference to organization require that the first meeting only include those matters to regards to organization or may prior laws and ordinances be reviewed and/or amended in this meeting?
RESPONSE
In my opinion, the reference to organization in A.C.A. § 14-14-904
requires that the quorum court address the organizational and ministerial duties required at the first meeting, but that the quorum court is not restricted to only organizational and ministerial functions at the first meeting.
A quorum court is vested with the legislative authority of the county. Ark. Const. Amend. 55, § 1; see also A.C.A. § 14-14-901 (Repl. 1998). The justices of the peace in a county are directed by law to "assemble and organize as a county quorum court body on the first Monday, excepting holidays, after the beginning of the justices' term in office."1
A.C.A. § 14-14-904(a) (Supp. 2003). The subsequent meetings of the quorum court are to be set by ordinance. Id. Additionally, the quorum court is authorized to establish rules of procedure and compel attendance of absent members. A.C.A. § 14-14-904(e) (Supp. 2003). Furthermore, Act 901 of 2001 amended the section to add that, "If the first meeting is not held on the quorum court's established regular meeting day, the quorum court may declare the first meeting to be in lieu of the established January meeting." Act 901 of 2001, § 1.
In my opinion, nothing in A.C.A. § 14-14-904(a) restricts the subject matter that may be discussed at the initial meeting. Furthermore, the 2001 amendment appears to contemplate the quorum court undertaking normal business at the first meeting. Under Act 901 of 2001, if the first quorum court meeting of the newly elected quorum court is not held at the regular meeting time, the new quorum court may designate the first meeting to be in lieu of the regular meeting for January. A quorum court would be undertaking normal business at the regularly scheduled January meeting and allowing the organizational meeting to be in lieu of the established January meeting would seem to include the ability to legislate as if it were the normally scheduled January meeting.
While a quorum court must execute certain organizational functions at its first meeting, I do not believe that the quorum court is prohibited from exercising the local legislative authority of a county to review or amend prior ordinances and resolutions at the initial meeting.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: JMD/cyh
1 Act 252 of 2005 amends the first sentence of A.C.A. § 14-14-904(a) to state:
  The justices of the peace elected in each county shall assemble and organize as a county quorum court body on the first Monday on a date chosen by the county judge and held within five (5) days, excepting holidays, after the beginning of the justices' term in office.
Act 252 of 2005, § 1 (stricken language will be deleted and underlined language will be added). This act contains no emergency clause and it is not currently effective. It will be effective, however, in January of 2007, when the newly elected justices of the peace take office. This amendment, in my opinion, does not change the analysis in this opinion.